United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"
          United States Court of Appeals
                     For the First Circuit


No. 11-1217

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        IMARTHA VIXAMAR,

                      Defendant, Appellant.



No. 11-1251

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARY SAINTFLEUR,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court, issued on May 11, 2012, is amended
as follows:

     On page 22, line 8, "7" should be "6"